O’QUINN, Justice.
This appeal was taken from a judgment of the district court of Karnes county, to the Fourth Court of Civil Appeals at San Antonio, and filed on the docket of that court on September 5, 1931, and was by the Supreme Court duly transferred from said Court of Civil Appeals to this, the Ninth Court of Civil Appeals, aiid was duly filed on the docket of this court on August 1, 1932, and was by this court, on December 20, 1932, set for submission on February 20, 1933.
The case is before us without briefs by either party, and no excuse is shown why briefs have not been filed. It is well settled that the failure of the parties to an appeal, without good cause being shown, to file briefs in accordance with the statute (Rev. St. 1925, art. 2283) and the rules prescribed by the Supreme Court, authorizes the Court of Civil Appeals to dismiss the appeal without searching the record for fundamental error. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.(2d) 811; United States Fidelity & Guaranty Co. v. Hardy (Tex. Civ. App.) 24 S.W.(2d) 462 (writ dismissed); Ferguson v. Harris County (Tex. Civ. App.) 42 S.W.(2d) 297; Yuba Oil Co. v. Williams (Tex. Civ. App.) 50 S.W.(2d) 416.
The appeal is dismissed.